ALLOWABILITY NOTICE

Terminal Disclaimer
The terminal disclaimer filed on August 31, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,205,793 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The Examiner has found Applicant’s arguments to be persuasive. See Remarks dated June 17, 2021, Pages 8-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached on 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICA NAVAR/Primary Examiner, Art Unit 2643